IN THE COURT OF APPEALS OF IOWA

                                    No. 15-0075
                                Filed July 22, 2015


IN THE INTEREST OF S.M.,
Minor Child,

A.M., Mother,
Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Scott County, Christine Dalton,

District Associate Judge.



       A mother appeals from a permanency order placing the child in the sole

custody of the father. AFFIRMED.



       Barbara E. Maness, Davenport, for appellant mother.

       Thomas J. Miller, Attorney General, Bruce Kempkes, Assistant Attorney

General, Michael J. Walton, County Attorney, and Julie Walton, Assistant County

Attorney, for appellee State.

       Christine Frederick of Zamora, Taylor, Woods & Frederick, Davenport, for

appellee father.

       Maggie Moeller of Maria K. Pauley Law Firm, Davenport, attorney and

guardian ad litem for minor child.



       Considered by Vaitheswaran, P.J., and Potterfield and McDonald, JJ.
                                             2


POTTERFIELD, J.

         A mother appeals from a permanency order placing the child in the sole

custody of the father. On our de novo review, we find an extension of time would

not result in the child being returned to the mother’s custody. The permanency

order entered is in the child’s best interests, and we therefore affirm.

I. Background Facts.

         The child was removed from the mother’s care at birth in January 2014.

The removal order identified the risks of harm as the mother’s struggle with

substance abuse, mental illness, parenting deficits, unstable housing, volatile

relationships with others, criminal acts, and a history of neglect and physical

abuse of her previous children.1            The child was adjudicated in need of

assistance. She was first placed in a foster home, but in June 2014 was placed

with the biological father. A permanency hearing was held on December 16,

2014, at which time the juvenile court changed the permanency goal to

permanent custody of the child with the father, subject to the supervision of the

department of human services (DHS) until a district court order is obtained. The

mother appeals, contending the court should have granted her an extension of

time to achieve reunification. She also maintains the permanency order was not

in the child’s best interests.

II. Scope and Standard of Review.

         “Our review of permanency orders is de novo.” In re A.A.G., 708 N.W.2d

85, 90 (Iowa Ct. App. 2005).           We review both the facts and the law and



1
    The mother’s rights to three children were terminated in September 2012.
                                           3

adjudicate rights anew on the issues properly presented. Id. We give weight to

the juvenile court’s findings, but are not bound by them. Id.

III. Discussion.

       Iowa Code section 232.104(3) (2013) enumerates the conditions that must

be shown by clear and convincing evidence before the juvenile court can enter a

permanency order:

               Prior to entering a permanency order pursuant to subsection
       2, paragraph “d”,[2] convincing evidence must exist showing that all
       of the following apply:
               a. A termination of the parent-child relationship would not be
       in the best interest of the child.
               b. Services were offered to the child’s family to correct the
       situation which led to the child’s removal from the home.
               c. The child cannot be returned to the child’s home.

The juvenile court found all three conditions were established by clear and

convincing evidence, writing:

       The child remains in need of assistance due to her mother’s
       inability to effectively handle her mental illness. That illness, in
       combination with her substance abuse, has led [the mother] to
       provide inappropriate supervision to her children by exposing them
       to dangerous people and situations. She was verbally and
       physically abusive to her three oldest children. She was unable to
       correct the adjudicatory harm; ultimately resulting in termination of
       her parental rights [to those three children in September 2012].
                [S.M.] is almost one year old, having been born [in January
       2014.] She was removed upon discharge from the hospital . . . .
       Initially, she resided in foster care but was placed with her father on
       6-10-14 after paternity testing was completed. [The child] has
       remained in her father’s continuous care to date. She is healthy
       and happy in the home.
                ....
                Permanency for the child must be established at this time.
       Her placement with her father has been stable and safe. Her daily
       needs are being met while in his care. The permanency goal
       should be changed from reunification with the mother to transfer of

2
  The pertinent provision here being, “Transfer sole custody of the child from one parent
to another parent.” Iowa Code § 232.104(2)(d)(2).
                                          4


       custody to the father. Permanent placement of [S.M.] with her
       father is in the best interests of the child. Additionally, that
       placement protects the child and allows a safe relationship with her
       mother. Pursuant to Iowa Code section 232.104(4)[3] the child
       should be continued in the custody of her father. The Court finds
       there is clear and convincing evidence that the child cannot be
       returned to the custody of her mother at this time, that services
       were offered to correct the situation which led to her removal, and
       termination of the parent-child relationship between the mother and
       daughter would not be in the child’s best interest.

       The mother does not challenge these findings. Rather, she contends the

juvenile court should have granted her a three-month extension, relying upon her

therapist’s written statement:

              It is my belief that [the mother] will always be challenged by
       her mental health and substance abuse issues but that she has
       made significant progress beyond where she had been when her
       rights were terminated with her older three daughters. She is
       addressing her issues on a consistent basis in therapy,
       volunteering information, sharing insights about herself, and
       hearing feedback non-defensively.                She has followed
       recommendations I have made regarding calling DHS directly when
       issues arise, about confronting her father, and about addressing
       issues with her friend in an assertive manner. Additionally, she has
       stayed out of relationships with men for over a year (to my
       knowledge) which has allowed her to focus on herself.
              Because [the mother] has made significant progress, is
       awaiting approval for SSI, and has recently been approved for
       Section 8 Housing it is my recommendation that she be given three
       more months to meet the requirements set by DHS in order to
       regain custody of her daughter.

       In order to continue the permanency determination the statute requires the

court to make a determination the need for removal will no longer exist at the end

of the extension.    Iowa Code § 232.102(2)(b).        Under some circumstances

extensions may be appropriate, but “[a] parent does not have an unlimited


3
  Section 232.104(4) provides, “Any permanency order may provide restrictions upon the
contact between the child and the child's parent or parents, consistent with the best
interest of the child.”
                                        5

amount of time in which to correct his or her deficiencies.” In re H.L.B.R., 567

N.W.2d 675, 677 (Iowa Ct. App. 1997); see also In re A.M., 843 N.W.2d 100, 112

(Iowa 2014) (“It is well-settled law that we cannot deprive a child of permanency

. . . by hoping someday a parent will learn to be a parent and be able to provide a

stable home for the child.”).

       While we acknowledge that the mother has made progress, she has

received services (most recently) since the child’s removal in January 2014 and

is still unable to provide a safe and stable home for the child. She admittedly

relapsed in June 2014, she missed drug screens in October and November, she

was unable to attend visits with her child as a consequence of unresolved mental

health issues (obsessive compulsive disorder) in September and December, and

she remained unemployed and without suitable housing.          From our de novo

review of the record, we also are unable to make a finding the need for removal

would no longer exist after an additional three months. The mother’s resistance

to acknowledging the need to address her substance abuse in an on-going

manner, her continued struggle with her mental health problems, and her lack of

stable housing and employment all militate against a finding that another three

months would eliminate the need for the child’s removal.

       We agree with the juvenile court that the permanency order is in the

child’s best interests.

       AFFIRMED.